Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED DECEMBER 31, 2009 Edmonton, Alberta, February 1, 2010 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three and nine months ended December 31, 2009. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Three Months Ended Dec. 31, Nine Months Ended Dec. 31, (dollars in thousands) 2009 2008 2009 2008 Revenue $ 222,714 $ 258,565 $ 540,927 $ 797,836 Gross profit $ 47,420 $ 50,992 $ 105,351 $ 142,865 Gross profit margin 21.3 % 19.7 % 19.5 % 17.9 % Operating income (loss) $ 30,904 $ (2,207 ) $ 59,245 $ 47,771 Net income (loss) $ 20,797 $ (14,699 ) $ 36,380 $ 3,175 Consolidated EBITDA (1) $ 43,942 $ 47,900 $ 95,282 $ 120,855 Capital spending $ 4,774 $ 9,369 $ 48,039 $ 84,895 (1) For a definition of Consolidated EBITDA (as defined within the credit agreement) and reconciliation to net income, see “Non-GAAP Financial Measures” at the end of this release. “We achieved strong operating performance in the three and nine months ended December 31, 2009, with sound project execution and increased efficiency supporting higher margins and a strong Consolidated EBITDA result,” said Rod Ruston, President and CEO. “Our oil sands related business was a key contributor, with growth in recurring services providing important stability to our consolidated results. We were also successful in renewing and increasing the scope of a 12-month mining services agreement with Suncor,” said Mr. Ruston. “On the project development front, we continued to see signs that the climate for oil sands investment is improving, although overall activity remains well below last year’s levels. Our Pipeline division had its best quarter this fiscal year as we proceeded with projects for Terasen Gas Inc. and Spectra Energy Corp. Despite very competitive conditions in the Pipeline market, we have been successful in identifying and winning good opportunities,” said Mr. Ruston. “Overall, we are pleased with our results for the three and nine-month periods and believe that we are performing well in the midst of challenging but improving economic conditions. We expect to sustain or improve on our performance in the months ahead as we target some of the business opportunities we see as our markets recover,” said Mr. Ruston. Page 1 of 16 NEWS RELEASE Consolidated Results for the Three Months Ended December 31, 2009 Three Months Ended Dec. 31, (dollars in thousands) 2009 2008 Change Revenue $ 222,714 $ 258,565 $ (35,851 ) For the three months ended December 31, 2009, NAEP achieved consolidated revenue of $222.7 million, compared to $258.6 million during the same period last year, with growth in recurring services revenue helping to offset a reduction in project development revenue. Recurring services benefited from increased activity at Shell Canada Energy’s (Shell Albian) Albian sites under the three-year master services agreement, increased activity levels at Canadian Natural Resources Limited’s (Canadian Natural) Horizon mine under the 10-year overburden removal contract, as well as increased mining services provided to Suncor Energy Inc. (Suncor).These gains were partially offset by reduced activity at Syncrude Canada Ltd.’s (Syncrude) sites.
